FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                  February 25, 2016
                                   TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court

 EVE CADONIA FRY, individually
 and as surviving spouse of Benny
 Dale Fry, deceased,

          Plaintiff - Appellant,
                                                        No. 15-7012
 v.                                           (D.C. No. 6:14-CV-00131-RAW)
                                                        (E.D. Okla.)
 AMERICAN HOME ASSURANCE
 COMPANY,

          Defendant - Appellee.


                              ORDER AND JUDGMENT *


Before GORSUCH, BACHARACH, and McHUGH, Circuit Judges.


      After her husband was tragically killed while working on an oil well, Eve

Fry sued his employer, AOK Energy Services, in Oklahoma state court. But Ms.

Fry faced a problem: Oklahoma’s Workers’ Compensation Act. That statute

affords some compensation to relatives of workers who suffer fatal “accidents”

while on the job. Okla. Stat. tit. 85, § 11 (2006). But it also generally forbids




      *
         This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
workers and their heirs from suing an employer for more money. See id. § 12. So

it seemed Ms. Fry faced a statutory barrier to suit.

      Seeking a way around the problem Ms. Fry appealed to Parret v. UNICCO

Service Co., 127 P.3d 572 (Okla. 2005). In Parret, the Oklahoma Supreme Court

held that tort claims alleging intentional or knowing misconduct are not barred by

the workers’ compensation statute because it addresses only “accidents.” Id. at

579. Taking this cue, Ms. Fry filed suit against AOK alleging that the company

had operated a hazardous job site “with the knowledge that there was a substantial

certainty that serious injury or death would occur” to her husband. In reply to

Ms. Fry’s suit, AOK asked its insurer, American Home Assurance Company, to

mount a defense. But American Home refused and when AOK also failed to

defend the suit, Ms. Fry won a default judgment. 1

      After her success against AOK, Ms. Fry turned her sights to American

Home, filing this garnishment action against the insurer. And this time American

Home mounted a vigorous defense — first removing the action to federal district

court and then moving for summary judgment on the ground that its policy did not

cover Ms. Fry’s claim as a matter of law. Ultimately, the district court agreed

and entered judgment for the insurer.


      1
         The Oklahoma legislature has since effectively overruled Parret, making
clear that the state workers’ compensation scheme bars even claims like Ms.
Fry’s. See Okla. Stat. tit. 85, § 12 (2010), repealed and recodified at Okla. Stat.
tit. 85A, § 5(B)(2) (2015).

                                        -2-
      Now Ms. Fry asks us to reverse that judgment, but we don’t believe we can.

By its express terms American Home’s policy covers only “bodily injury by

accident.” As the Oklahoma Supreme Court has explained, the term “accident”

means “[a]n event that takes place without one’s foresight or expectation; an

undesigned, sudden and unexpected event, chance, contingency.” U.S. Fid. &

Guar. Co. v. Briscoe, 239 P.2d 754, 757 (Okla. 1951) (per curiam) (internal

quotation mark omitted). And by Ms. Fry’s admission, her judgment against

AOK rests on (and to avoid the workers’ compensation statute had to proceed on)

a claim that her husband’s death was the result of anything but an “accident” and

the product instead of “knowing” misconduct. See Parret, 127 P.3d at 579.

Given this concession, we cannot help but find American Home’s policy

inapplicable as a matter of law. See Pa. Mfrs. Ass’n Ins. Co. v. Lechner, 910 F.

Supp. 2d 1291, 1295-99 (N.D. Okla. 2012); Am. Interstate Ins. Co. v. Wilson

Paving & Excavating, Inc., No. 09-CV-342-JHP-TLW, 2010 WL 2624133, at *4-6

(N.D. Okla. June 25, 2010); Evanston Ins. Co. v. Dean, No. 09-CV-0049-CVE-

TLW, 2009 WL 2972336, at *7-8 (N.D. Okla. Sept. 11, 2009); CompSource Okla.

v. L&L Constr., Inc., 207 P.3d 415, 420-22 (Okla. Civ. App. 2008).

      Even if American Home’s argument against coverage is compelling on the

merits, Ms. Fry contends that Broom v. Wilson Paving & Excavating, Inc., 356

P.3d 617 (Okla. 2015), precludes the insurer from presenting it in this case

because it neither defended AOK in the underlying litigation nor later moved to

                                        -3-
vacate the judgment entered in that case. But we do not read Broom as Ms. Fry

does. As we understand the decision, an insurer who refused to defend its insured

in a prior suit was forbidden in a subsequent garnishment action from contesting

issues actually and necessarily decided in the prior suit. See id. at 626-27, 634.

Really, then, the case was all about issue preclusion. And before this court Ms.

Fry has not identified any issue, factual or legal, resolved in her liability dispute

against AOK that American Home seeks to relitigate in this insurance coverage

dispute. To the contrary, American Home accepts the Parret-based judgment

against AOK but simply contends that, as described by Ms. Fry in this appeal,

that judgment is not covered by its policy. And, as American Home rightly notes,

this coverage question was not at issue in the underlying action against AOK.

See generally U.S. Fid. & Guar. Co. v. Dawson Produce Co., 68 P.2d 105, 106

(Okla. 1937); Henderson v. Eaves, 516 P.2d 270, 272-73 (Okla. 1973);

Hildebrand v. Gray, 866 P.2d 447, 449-51 (Okla. Civ. App. 1993).

      Failing all else, Ms. Fry argues that American Home is barred from

“mending its hold” — that it has forfeited the right to deny coverage because it

has shifted its rationale for doing so over time. But even assuming without

deciding that Oklahoma would recognize a doctrine along these lines, we do not

see how it might be fairly applied on the facts here. The record shows that

American Home’s reasons for denying coverage have remained consistent from its

initial denial through this appeal. In its 2009 coverage denial letter, American

                                          -4-
Home explained that its policy covered only “bodily injury by accident” and

excluded any injuries “intentionally caused” by AOK. See Aplt. App. at 234-35.

Precisely the same sort of arguments American Home pressed in its motion for

summary judgment, see id. at 242-43, 245-46, and in its brief on appeal, see Aple.

Br. at 2-3. Ms. Fry faults American Home for failing to cite Parret in its 2009

letter. But we are not aware of any authority placing dispositive weight on the

presence or absence of citation to legal authority in coverage denial letters.

Indeed, the authority on which Ms. Fry relies seems to require only fair notice of

the theory for denying coverage — and that much has been consistently provided

here. See Eugene R. Anderson & Nadia V. Holober, Preventing Inconsistencies

in Litigation with a Spotlight on Insurance Coverage Litigation, 4 Conn. Ins. L.J.

589, 695-98 (1998).

      The motion for summary disposition is denied and the judgment of the

district court is affirmed.


                                        ENTERED FOR THE COURT



                                        Neil M. Gorsuch
                                        Circuit Judge




                                         -5-